Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Patent Application filed 11/17/2020; is a national stage entry of PCT/US18/33353 , International Filing Date: 05/18/2018.
Examiner is acknowledged the Preliminary Amendments to the specifications filed 11/17/2020. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 16 are independent claim(S). Also, it in noted, the drawing filed 11/17/2020 are accepted.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                
Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 02/03/2021, is attached to this Office Action.





  Reason for Allowance
Claim(s) 1-20 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Lehmann et al., (“US 20110246404 A1” filed 03/30/2010 [hereinafter “Lehmann”], describing the trip prediction algorithm, implemented as neural network; wherein each input parameter is used as input in the input layer of the neural network and a set of `known trips` determines the set of possible distinct classification results of the neural network [Para(s) 29, 32, 35-37, 40-42, 60 and 77]. However, Lehmann fails to show, “...input to the neural network algorithm that is classifying information technology (IT) service request messages  by utilizing the  generating a vector; that includes index values and the generating a first bitmap based on generating the vector, generating a second bitmap based on the first bitmap, where the second bitmap has a first dimension and a second dimension, and where the first dimension and the second dimension are equal, and determining a classification of the IT service request message using a neural network algorithm...by multiply the first bitmap by a vector having a first dimension and a second dimension, wherein the first dimension of the vector is equal to a dimension of the first bitmap...the label may be associated with a category of a work group that is tasked with correcting the issue..........” as Claimed and supported in the current specification in paragraph(s) 31, 48 and 75-81.


Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...input to the neural network algorithm that is classifying information technology (IT) service request messages  by utilizing the  generating a vector; that includes index values and the generating a first bitmap based on generating the vector, generating a second bitmap based on the first bitmap, where the second bitmap has a first dimension and a second dimension, and where the first dimension and the second dimension are equal, and determining a classification of the IT service request message using a neural network algorithm...by multiply the first bitmap by a vector having a first dimension and a second dimension, wherein the first dimension of the vector is equal to a dimension of the first bitmap...the label may be associated with a category of a work group that is tasked with correcting the issue..........” as Claimed and supported in the current specification in paragraph(s) 31, 48 and 75-81.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177                                                                                                                                                                                             










a